DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicant’s response filed on July 13, 2022 has been fully considered. 
	All of the previous claim rejections made under 35 U.S.C. §§ 102 or 103 are withdrawn in view of applicant’s remarks.  
New rejections are made in this Office action.

	Terminal Disclaimer
The terminal disclaimer filed on July 13, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents issued from US Patent Application No. 16/916496 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the previous obviousness-type double patenting rejection made over the claims of the ‘496 application is withdrawn. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 20180161259 A1, published on June 14, 2018) (“Ha” hereunder). 
Ha discloses a stable personal care composition comprising a retinoid.  Examples disclose oil in water emulsions comprising (a) retinyl propionate 0.4 wt %, (b) sodium acrylate starch 0.4 wt %, (c) nonionic surfactants (cetearyl glucoside and cetearyl alcohol, 3 wt %), (d) a fatty component 12 wt % (capric/caprylic triglyceride) and (e) water, wherein all the percentages are based on the total weight of the composition.  See instant claims 7 and 10. 
Although the example contains retinyl propionate, Ha further teaches that retinol can be used in an amount ranging from 0.01-0.15 %.  See [0033]. The reference teaches that while retinol derivatives are mild, retinol provides more cosmetic effectiveness or benefits such as exfoliation. See [0003]. Given such teachings, using retinol instead of retinyl propionate in the suggested amount to make a more potent cosmetic composition would have been prima facie obvious.  
The lower bound concentration of sodium acrylate in present claims 1 and 3 is “about 0.5 wt %”, which would obviously include 0.4 wt %.  Nonetheless, Ha teaches that crosslinked sodium polyacrylates are used as a superabsorbent polymer in a concentration ranging from about 0.01 % to about 5 % by weight of the composition.  See [0040-0043]. 
Regarding claim 2, since Ha discloses the disclosed compositions are expected to be “stable”, wherein the stability refers to a composition losing less than 25 % of the retinoid present in the composition when the composition is subjected to common environmental conditions such as 40 ºC for 1, 2 or 3 months or, or at 50 º C for more than even 8 weeks.  See [0025]. Thus, it would have been obvious that the compositions made as suggested and motivated by the teachings of the same reference would retain such stability.   
Regarding claim 6, Ha teaches that the oils having HLB value of between 6-11.5 are used in the amount of 1-50 wt %.  See [0035].  
Regarding present claims 7-10, the oils suitable for the Ha invention are disclosed in [0036]; fatty esters including pentaerythritol tetraethylhexanoate, for example, are disclosed.  
Regarding claims 11-14, using polyols such as glycerol, butylene glycol, etc. as a diluent which disperse or dissolve particulate materials is suggested.  See {0030}.  Examples contain 2 wt % of glycerin.  
Regarding claims 18-20, since Ha teaches the compositions are in the form of cosmetic products including aerosols, emulsions, etc., the products would be obviously in a container; the reference teaches containers that limit the free flow of oxygen, including laminated tube, glass jar, HDPE pump, etc. See [0066, 0011].  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ha as applied to claims 1-4, 6-14 and 18-20 as above, and further in view of Halpern Chirch et al. (US 20160374915 A1, published on December 29, 2016) (“Halpern Chirch” hereunder).
While Ha suggests using known emulsifiers to stabilize the O/W emulsion, the reference fails to specifically disclose the emulsifiers of present claims 4 and 5. See [0037].
Halpern Chirch teaches O/W emulsifiers suitable for cosmetic formulations include nonionic emulsifiers such as oxyalkylenated (more particularly polyoxyethylenated) fatty acid esters of glycerol; oxyalkylenated fatty acid esters of sorbitan; oxyalkylenated (oxyethylenated and/or oxypropylenated) fatty acid esters; oxyalkylenated (oxyethylenated and/or oxypropylenated) fatty alcohol ethers; sugar esters such as sucrose stearate; and mixtures thereof.  See [0098].  The polyglyceryl-based emulsifiers include polyglyceryl-10 stearate, polyglyceryl-3 methylglucose distearate, etc. See [0107, 0104]. The reference also mentions cetostearyl glucoside, which is used in Ha.  See [0103]. 
It is well settled in patent law to combine or substitute art-recognized functional equivalents for known purposes is prima facie obvious.  See MPEP 2144.06.  Since Halpern Chirch establishes that fatty alcohol ethers of a sugar, such as cetostearyl glucoside of Ha, oxyethylenated sorbitan fatty ester (e.g., polysorbate 20) and the disclosed polyglyceryl-based-emulsifiers are used to make cosmetic o/w emulsions, combining or substituting one for the other to make a stable o/w emulsion would have been prima facie obvious.  

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ha as applied to claims 1-3, 6-14 and 18-20 as above, and further in view of Bui et al. (US 8551465 B2, published on October 8, 2013) (“Bui” hereunder).
While Ha generally suggests optionally using thickening agents, film-forming polymers, etc., in addition to sodium polyacrylates, the reference fails to teach the specific thickening agent of the present claim. See [0044].  The reference suggests using the optional ingredients in an amount ranging from about 0.01 wt%– about 10 wt % by weight of the composition.  
Bui teaches water-soluble film-forming/rheological agents suitable for cosmetic formulations include Carbopol, acrylates/beheneth-25 methacrylate copolymer, xanthan gum, etc.  See col.10, line 53 – col. 14, line 10. 
          Given the teachings of Ha to use a thickener and film-forming polymers it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to look for specific compounds suitable for such utilities.  Since Bui teaches water-soluble film-forming/rheological agents suitable for cosmetic compositions, adding such compounds in the Ha composition to make a cosmetic composition with suitable rheology and film-forming property would have been obvious.  
I 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/           Primary Examiner, Art Unit 1617